J-A11018-20

                                   2020 Pa. Super. 213

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    VISMANI CANALES CARMENATES                 :   No. 1045 MDA 2019

           Appeal from the Suppression Order Entered June 25, 2019
      In the Court of Common Pleas of Clinton County Criminal Division at
                        No(s): CP-18-CR-0000623-2018


BEFORE:      PANELLA, P.J., McLAUGHLIN, J., and STEVENS, P.J.E.*

OPINION BY McLAUGHLIN, J.:                         FILED SEPTEMBER 01, 2020

        The Commonwealth appeals from the order entered by the suppression

court granting Vismani Canales Carmenates’ motion to suppress. The

Commonwealth argues the suppression court erred in relying on waived

arguments, making factual findings that contradicted the testimony, and

granting Carmenates’ motion to suppress. We reverse.

        Following a traffic stop, Carmenates was charged with possession of a

controlled substance with the intent to deliver and possession of drug

paraphernalia.1 He filed an omnibus pre-trial motion, including a motion to

suppress, contending the traffic stop was illegal and his consent to search the

vehicle was not knowing, intelligent, or voluntary and/or invalid because it

was the product of an unconstitutional detention.

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   35 P.S. §§ 780-113(a)(30) and 780-113(a)(32), respectively.
J-A11018-20



        The suppression court held a hearing on the motion to suppress, at

which Trooper Jeremy Hoy and Carmenates testified. Trooper Hoy is a

Pennsylvania State Trooper who was working in the Bureau of Criminal

Investigation, Drug Law Enforcement Division, Central SHIELD Unit. N.T.,

5/3/19, at 6. The SHIELD unit is a “criminal interdiction unit assigned primarily

to work the interstates and highways in Pennsylvania.” Id. The unit “work[s]

major highways and interstates, conducting traffic stops, attempting to ferret

out criminal activity to help slow down the flow of illegal activities in the

Commonwealth of Pennsylvania.” Id. at 7. The court accepted Trooper Hoy as

an expert in the field of criminal interdiction. Id. at 13.

        Trooper Hoy testified that in December 2018 he initiated a traffic stop

of Carmenates. N.T., 5/3/19, at 13-15. He stated that Carmenates was not

traveling at a safe distance from the truck in front of him.2 Id. at 15. Trooper

Hoy stated that Carmenates was driving slowly, had his hands in the 10 and


____________________________________________


2   Trooper Hoy testified that :

              Behind that tractor-trailer was a white SUV following
              at approximately two car lengths at the most, much
              closer than is safe. There were also multiple other
              vehicles in the area traveling in the left lane. The
              tractor-trailer and SUV were moving slower than the
              flow of the other traffic in the area.

N.T., 5/3/19, at 15. He watched as the car drove past, and saw that the car
did not change speeds. He stated, “[T]wo additional vehicles had passed him
before going out of my eyesight, and he continued at that safe – or unsafe
following distance the entire way until they were out of my eyesight. That’s
when I make the decision to pull out and . . . pursue that vehicle.” Id. at 18.

                                           -2-
J-A11018-20



two position, and he “appear[ed] very rigid.” Id. at 15-16. Trooper Hoy pulled

Carmenates’ car over. Id. at 19. He noticed several large duffle bags and a

suit case in the back, covered by a blanket and a big teddy bear, fast food and

snacks in the car, a fast food drink and water in the cup holders, air fresheners,

and “religious paraphernalia,” all of which Trooper Hoy testified could be

indicators of criminality. Id. at 27, 29-30.

      Trooper Hoy testified that “[w]ith [his] training and past experiences,

the fast food, the multiple drinks are signs of harder travel, longer travel.” Id.

at 30. He explained, “A trafficker is attempting to move illegal contraband

from point A to point B, and their goal is to do that as fast as possible without

being detected. Past experience and knowledge indicates that they want to

eat in their car and make . . . minimal stops.” Id. at 30-31. He further

explained   that   air   fresheners   are   “masking   agents”   and    “religious

paraphernalia, based on past training and experience, they put that in the car

for good luck, for religious reasons to make a safe trip.” Id. at 31. However,

he admitted he did not actually smell the air freshener. Id. at 67.

      Trooper Hoy said that when he learned Carmenates did not speak

English, he decided to use an application called Google Translate. Id. at 28-

29. Carmenates provided his license, insurance, and registration and his

hands were “trembling” as he did so. Id. at 29. Trooper Hoy had Carmenates

get out of his car and asked him to stand outside the police car while Trooper

Hoy ran Carmenates’ information. The Trooper stated that “[i]t was a little

chilly,” so he pointed the heat vents toward Carmenates to provide heat. Id.

                                      -3-
J-A11018-20



at 32. Trooper Hoy testified that he asked Carmenates to come back to the

police vehicle because it was “extremely hard to hear,” and “when

[Carmenates] indicated that he spoke Spanish, knowing that [Trooper Hoy]

need to use Google Translate, it’s safer for [him] to do that back in [his]

vehicle,” and noted he could hear Carmenates better. Id. at 32-33. He stated,

“I felt that I needed to answer – or ask further questions . . . and to use

Google Translate, [he] felt it was easier to have him there and available so

[he] didn’t have to go back and forth and extend the traffic stop.” Id. at 34.

On cross-examination, Trooper Hoy again said he asked Carmenates to come

to the police car for safety reasons, as using Google Translate required him to

take his eyes off the “individual[] in the vehicle . . . and play with my phone”

and he had not “asked for permission to pat him down yet for weapons.” Id.

at 72.

         Trooper Hoy testified that, during the exchange, Carmenates never

indicated he did not understand a statement or question and that Trooper Hoy

understood Carmenates’ responses. Id. at 36. However, Trooper Hoy

acknowledged that the app is “not 100 percent accurate at times.” Id. at 79.

         Trooper Hoy stated that Carmenates told him he was traveling to

Rochester to visit a friend and see about work, and was planning to stay four

to five days. Id. at 37. The Trooper testified that Carmenates’ hands continued

to tremble as they passed the phone back and forth to use Google Translate.
Id. at 39.




                                     -4-
J-A11018-20



      Trooper Hoy testified that there were no issues with Carmenates’

license, registration, or insurance, and that he issued a digital, not paper,

warning. Id. at 62-63. Before returning Carmenates’ documents, Trooper Hoy

asked Carmenates if he could “see” his luggage. Carmenates agreed. Id. at

83-84. They went to the car, and Trooper Hoy pointed to a duffle bag, which

Carmenates pulled out. Id. at 44. Trooper Hoy pointed again, and Carmenates

opened it. Id. The duffle bags and other bags contained marijuana. Id. at 42,

51-52.

      Carmenates testified that when Trooper Hoy pointed at things, he felt

that he needed to “follow his orders.” Id. at 98. He did not think he “had the

option to say no, so [he] followed his commands.” Id. Carmenates opened

the bag because Trooper Hoy pointed at it. Id. at 98-99.

      Following a hearing on the motion, the parties submitted supplemental

briefs. At the hearing, Carmenates had objected to the admissibility of the

Google Translate conversation based on hearsay. In his post-hearing

submission, he withdrew this objection. Memorandum in Support of Omnibus

Pre-Trial Motion, filed June 5, 2019, at Section II.E. Carmenates, however,

continued to argue that the Google Translate testimony suffered from “issues

related to reliability, or lack thereof,” specifically “relating to the coercive

nature of the detention and the fact that [Carmenates] did not knowingly,

intelligently, or voluntarily consent to the search at issue.” Id.

      The court granted the motion to suppress. It found Carmenates did not

provide a voluntary and knowing consent to the search. The Commonwealth

                                      -5-
J-A11018-20



filed a timely notice of appeal, certifying that the order “will terminate or

substantially handicap the prosecution.” Notice of Appeal, filed June 27, 2019.

        The Commonwealth raises the following issues:

          I. Whether the suppression court committed an error of
          law/abuse of discretion in failing to find that [Carmenates]
          waived various issues by failing to present them in his
          Omnibus Pretrial Motion?

          II. Whether the suppression court committed an error of
          law/abuse of discretion in making factual findings outside
          the record of the suppression hearing?

          III. Whether the suppression court committed an error of
          law/abuse of discretion in making factual findings contrary
          to the uncontroverted testimony of the Commonwealth’s
          witness at the suppression hearing, PSP Trooper Hoy?

          IV. Whether the suppression court committed an error of
          law/abuse of discretion in failing to give due weight to the
          opinions and observations to Trooper Hoy based upon his
          knowledge, experience, training in the field of narcotics
          investigations?

          V. Whether the suppression court committed an error of
          law/abuse of discretion in concluding that [Carmenates] was
          the subject of an unconstitutional detention?

          VI. Whether the suppression court committed an error of
          law/abuse of discretion in determining that [Carmenates’]
          consent to search his vehicle and its contents was not
          voluntary?

Commonwealth’s Br. at 4-5.

   I.     Waiver

        The Commonwealth first maintains that Carmenates’ motion failed to

state with particularity the grounds on which he sought suppression. The

Commonwealth concedes the omnibus motion included two separate motions



                                     -6-
J-A11018-20



to suppress, but claims the court relied on grounds outside the two written

motions when granting the motion. The Commonwealth further contends that

the court erred by allegedly relying on Carmenates’ objection to the Google

Translate   translation,   which    objection   Carmenates      withdrew.    The

Commonwealth claims that Carmenates’ motion “was focused on the issues of

(1) whether the initial stop of [Carmenates] was legal; and (2) whether the

consent to search the vehicle was knowing, intelligent, and voluntary.” It

claims “any efforts by the suppression court to move outside of those two (2)

limited issues is unwarranted.” Commonwealth’s Br. at 13.

      Carmenates’ motion was sufficiently specific and the suppression court

did not improperly stray beyond the bounds of Carmenates’ motion.

Carmenates’ motion put the Commonwealth on notice of the issues he

intended to argue, that is, that the stop was illegal and that his consent to the

search was not knowing, intelligent, or voluntary, and the Commonwealth

apparently understood the motion well enough, as it knew to present evidence

to the contrary. As for the basis of the suppression court’s decision, the court

decided the precise questions the Commonwealth asserts were the focus of

Carmenates’ motions. It does not identify any other alleged “effort by the

suppression court” to go outside the arguments Carmenates made in his

motion, and we have discovered none.

      Regarding the court’s consideration of the Google Translate evidence, it

is true that Carmenates withdrew his hearsay objection to the Google

Translate translation. However, the weight of such evidence still was for the

                                      -7-
J-A11018-20



suppression court, and the court simply took into consideration the Trooper’s

admission that Google Translate is not 100% accurate and can include

incorrect statements. This was not error.

  II.      Factual Findings and Credibility Determinations

        In its next two issues, the Commonwealth argues that the suppression

court erred by making factual findings that contradicted the testimony of

Trooper Hoy. The Commonwealth first claims that although Carmenates

offered    only   limited   testimony   and   Trooper   Hoy’s   testimony   was

uncontradicted, the court’s factual findings contradicted Trooper Hoy’s

testimony. As an example, the Commonwealth claims that the court erred in

finding the weather was cold and that Carmenates’ hands may have been

shaking because of the cold. The Commonwealth also claims the court erred

in finding there was a language barrier and Carmenates could not fully

comprehend Trooper Hoy. It noted that Trooper Hoy stated there was no

instance in which he asked a question that Carmenates did not understand,

and that Carmenates said he understood that the Trooper wanted to see the

luggage.

        This claim lacks merit. The suppression court was not required to credit

Trooper Hoy’s testimony or make inferences in the Commonwealth’s favor.

The record supports a finding that it was cold. The stop occurred in December,

and Trooper Hoy testified that he moved the vents in order to provide some

heat for Carmenates. That the heater was on at all confirms that it was cold.

Further, the court did not err in finding a language barrier existed. It is

                                        -8-
J-A11018-20



undisputed that Carmenates did not speak English and Trooper Hoy did not

speak Spanish and the two communicated using Google Translate. Trooper

Hoy acknowledged the application was not 100% accurate, and it is

undisputed that at the end of the encounter, Trooper Hoy used hand motions,

rather than words, to direct Carmenates, and Carmenates understood and

followed his directions.

      Second, the Commonwealth claims that the court failed to credit the

opinions and observations of Trooper Hoy. As an example, the Commonwealth

notes that the court rejected Trooper Hoy’s opinion that religious materials

are an indication of criminal activity. It points out that Carmenates did not

offer an expert. The Commonwealth argues that Trooper Hoy outlined the

factors on which he based his reasonable suspicion that Carmenates was

involved in criminal activity, and the court failed to accord the testimony

weight.

      We disagree that the suppression court was required to find reasonable

suspicion existed merely because Trooper Hoy testified that he believed it did.

Commonwealth v. Holmes, 14 A.3d 89, 96 (Pa. 2011) (determination of

whether officer had reasonable suspicion is an objective determination and

“[i]t is the duty of the suppression court to independently evaluate whether,

under the particular facts of a case, an objectively reasonable officer would

have reasonably suspected criminal activity was afoot”); Commonwealth v.

Walton, 63 A.3d 253, 256 (Pa.Super. 2013) (noting the suppression court

determined the credibility of witnesses and the weight to be given to their

                                     -9-
J-A11018-20



testimony and finding officer lacked reasonable suspicion to conduct

investigatory stop). Further, the suppression court did not determine whether

reasonable suspicion existed. Rather, it suppressed the evidence because it

concluded Carmenates did not knowingly, voluntarily, and intelligently consent

to the search.

     III. Whether Consent was Knowing, Voluntary, and Intelligent

        In its final two issues, the Commonwealth claims that the suppression

court made incorrect conclusions of law. It claims the court incorrectly applied

United States v. Lopez, 817 F. Supp. 2d 918 (S.D. Miss. 2011), and

misapplied Commonwealth v. Strickler, 757 A.2d 884 (Pa. 2000). The

Commonwealth argues that the court placed significance on the fact that the

Trooper did not advise Carmenates of his Miranda3 rights or his ability to

refuse to consent to the search. The Commonwealth points out, however, that

the Strickler court acknowledged that an ability to refuse a search is not

dispositive of the issue of voluntariness. The Commonwealth also claims the

suppression court exaggerated other factors, such as the cold weather and a

language barrier. The Commonwealth claims that the encounter was cordial,

and Trooper Hoy did not demand to see the contents of the rear compartment,

but merely asked to see the luggage and Carmenates willingly opened the bag

after Trooper Hoy pointed.




____________________________________________


3   Miranda v. Arizona, 384 U.S. 436 (1966).

                                          - 10 -
J-A11018-20



      When we consider a Commonwealth appeal from an order granting a

motion to suppress, we “consider only the evidence from the defendant’s

witnesses together with the evidence of the prosecution that, when read in

the context of the entire record, remains uncontradicted.” Commonwealth

v. Korn, 139 A.3d 249, 252 (Pa.Super. 2016) (quoting Commonwealth v.

Miller, 56 A.3d 1276, 1278–1279 (Pa.Super. 2012)). We then assess the

suppression court’s factual findings to determine whether the record supports

them; we review the court’s legal conclusions de novo. Id. at 253.

      “The Fourth Amendment protects against unreasonable searches and

seizures.” Strickler, 757 A.2d at 888. A warrantless search is unreasonable

unless an exception applies. Id. “One such exception is consent, voluntarily

given.” Id.

      The “Commonwealth bears the burden of establishing that a consent is

the product of an essentially free and unconstrained choice—not the result of

duress or coercion, express or implied, or a will overborne—under the totality

of the circumstances.” Strickler, 757 A.2d at 901. “[K]nowledge of the right

to refuse to consent to the search is a factor to be taken into account, [but]

the Commonwealth is not required to demonstrate such knowledge as a

prerequisite to establishing voluntary consent.” Id. Further, “the maturity,

sophistication and mental or emotional state of the defendant (including age,

intelligence and capacity to exercise free will), are to be taken into account.”
Id.




                                     - 11 -
J-A11018-20



      To determine whether a consent is valid when provided close in time to

a traffic stop, courts consider various factors to determine whether the

consent was provided during a mere encounter that followed the traffic stop

or during the investigative detention that occurred due to the traffic stop:

         A non-exclusive list of factors to be used in assessing
         whether police conducted a mere encounter after
         completion of a traffic stop includes: 1) the presence or
         absence of police excesses; 2) whether there was physical
         contact; 3) whether police directed the citizen's
         movements; 4) police demeanor and manner of expression;
         5) the location of the interdiction; 6) the content of the
         questions and statements; 7) the existence and character
         of the initial investigative detention, including its degree of
         coerciveness; 8) “the degree to which the transition
         between the traffic stop/investigative detention and the
         subsequent encounter can be viewed as seamless, ... thus
         suggesting to a citizen that his movements may remain
         subject to police restraint,”; 9) the “presence of an express
         admonition to the effect that the citizen-subject is free to
         depart is a potent, objective factor;” and 10) whether the
         citizen has been informed that he is not required to consent
         to the search.

Commonwealth v. Moyer, 954 A.2d 659, 665 (Pa.Super. 2008) (en banc).

      The Pennsylvania Supreme Court has also noted that because “both the

tests for voluntariness [of consent] and for seizure centrally entail an

examination of the objective circumstances surrounding the police/citizen

encounter to determine whether there was a show of authority that would

impact upon a reasonable citizen-subject’s perspective, there is a substantial,

necessary overlap in the analyses.” Strickler, 757 A.2d at 901-02.

      Here, the suppression court concluded that Carmenates’ consent was

not knowing, intelligent, and voluntary. The court observed that police did not


                                     - 12 -
J-A11018-20



read Carmenates his Miranda rights or tell him he could refuse consent. The

court further pointed out that the traffic stop was lengthy and the Trooper

directed Carmenates to stand outside in the cold and otherwise directed his

actions, and there was a language barrier. The court referenced Lopez, which

it stated was similar, but acknowledged was not binding. It noted that in

Lopez, the federal court concluded consent was not voluntary where: the

defendant had been in custody for 20 minutes; the defendant’s license had

not been returned and he had not been issued a citation or warning; and a

language barrier existed, as the defendant spoke Spanish and the Trooper

spoke English. 1925(a) Op. at 12-13. Further, in Lopez, the government had

not presented evidence of the defendant’s education, intelligence, or maturity.
Id. The court then concluded that considering all the factors, Carmenates’

consent was not knowing, intelligent, or voluntary.

      On review of the totality of the circumstances, we do not agree that

Carmenates’ consent was not knowing, intelligent, and voluntary. The

Trooper’s testimony that he observed Carmenates following the truck in front

of him too closely for safety was sufficient to permit the initial stop. There was

no evidence of police excesses or physical contact, and nothing suggests the

Trooper’s demeanor and manner of expression or the content of his questions

and statements were coercive to the extent as to overbear Carmenates’ ability

to refuse consent. The Trooper was not joined by any additional troopers, did

not draw his weapon, and did not employ aggressive language or gestures.

Indeed, all evidence was of an even-tempered interaction. See Strickler, 757

                                     - 13 -
J-A11018-20



A.2d at 900 (finding consent voluntary in the absence of such actions).

Furthermore, the Trooper returned Carmenates’ documents to him and gave

him a mere warning before asking to see the luggage, lessening any objective

justification for Carmenates’ feeling compelled to consent.

         Most important, Carmenates understood the Trooper wanted him to

open his luggage when the Trooper pointed at it, and he exhibited his consent

by opening it for him without complaint. Carmenates’ testimony that he

subjectively felt he had to follow the Trooper’s instructions does not require

suppression. Rather, the test is an objective one. See Strickler, 757 A.2d at

901-02. There is no evidence the Trooper acted in a way that would reasonably

have coerced or pressured Carmenates into giving consent.

         Further, there was no need for Trooper Hoy to read Carmenates his

Miranda rights because there was no custodial interrogation, as Carmenates

was not in custody. Furthermore, the trooper had good reason to ask

Carmenates to get out of his vehicle, as he testified it was for his safety while

using the Google Translate application. Although the Trooper and Carmenates

spoke different languages, Google Translate enabled Carmenates and Trooper

Hoy to understand each other sufficiently, and the two communicated

successfully by gestures when the Trooper wanted Carmenates to open the

luggage. Under      the   totality of the     circumstances,   we   conclude   the

Commonwealth carried its burden to establish that Carmenates’ consent was

valid.




                                     - 14 -
J-A11018-20




     Order reversed. Case remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/1/2020




                                  - 15 -